DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. Applicant argues that the Atanasoska disclosure is not suggesting the claimed wave-shaped annular members that are joined by axial connecting portions. The examiner disagrees because the citation in Atanasoska referring to the stent pattern clearly states the document is incorporated in its entirety, thus why would known structures for the stent structure not be incorporated? That would seem to make no sense to limit to one embodiment, however, it appears that Atanasoska did consider other stent structures as they are shown with different stent constructions and Atanasoska thus had to consider several species of stent constructions available to coat. The stents formed from tubes obviously would need to show its pattern in a laser etching process whereas a wire stent illustrated inherently uses a different method of manufacture understood in how it is accomplished by its illustrated structure. 
	Applicant also argues the coating on the antioxidant layer to “corrosion-promoting” to be a degradable polymer. However, the examiner respectfully disagrees because Atanasoska et al. disclose (page 17, lines 19-21) state a polymer is placed over the corrosion inhibition layer. Further Atanasoska disclose the polymers used in coating the stent is a degradable polymer, page 16, lines 16-22. Please note the claims are interpreted at the same level of scope, i.e. the claimed corrosion-promoting substance is any arbitrary degradable polymer or degradable polymer antioxidant since no specific compound is claimed, thus the prior art meets the scope of the claim. 
	Applicant argues the stent of Atanasoska is not coated with a first corrosion inhibition layer. However, the examiner respectfully disagrees because on page 16 Atanasoska details how the stent can be formed with a porous surface such that the coating of the antioxidant can be coated thereon, page 9. Thus it would have both the wave-shaped annular structures and the axial connecting portions covered for a stent using the pattern of ‘807 as the claims do not exclude any difference between the antioxidant being different for the first and second corrosion inhibition layers (claim 41 introduces the second corrosion inhibition layer) which according to the claim is on the same surface location as the first for the wave-shaped annular structures and since Atanasoska states (page 6) the antioxidant can inhibit corrosion, it can be considered as a corrosion inhibiting layer. Further Atanasoska discloses the corrosion inhibiting substance can be applied alone or in a matrix and also bonded to the stent absorbable metal substrate, see page 7, lines 26-31. In addition Atanasoska discloses there can be multiple antioxidant layers, thus there can be first and second corrosion inhibition layers. Further it is noted that the claim (39) does not exclude variations of compounds or mixtures along with additional layers such that the scope of the claim allows for such interpretation. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 39-41, 43, 45-48, 50-52, 55, 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atanasoska et al. (WO 2008/034031). Fig. 11 shows a stent, comprising an absorbable metal substrate (page 14, lines 15,21,22). Atanasoska disclose (page 15, lines 16,17) the stent structure can be defined with a plurality of wave-shaped annular structures and a plurality of axial connecting portions, two ends of each axial connecting portion being connected to two adjacent wave-shaped annular structures respectively so as to axially connect the plurality of wave-shaped annular structures, see US 5780807 illustrating this as mentioned or incorporated by Atanasoska. Atanasoska further disclose (Fig. 11) a corrosion-promoting coating 28 is formed on each axial connecting portion, the corrosion-promoting coating containing a corrosion-promoting substance, and the corrosion-promoting substance being selected from at least one of a degradable polymer and a degradable polymer antioxidant (page 14, lines 2,3); and the corrosion-promoting coatings make the corrosion of the axial connecting portions to occur earlier than the corrosion of the plurality of wave-shaped annular structures (page 4, lines 16-22). Atanasoska also disclose a first corrosion inhibition layer (page 6, lines 10-13, 23-26) is formed on each of the wave-shaped annular structures. Regarding claim 40, Atanasoska disclose that the degradable polymer can be a polyester, a polyanhydride, page 8, lines 16-22. Atanasoska further disclose (page 7, lines 9-16) the degradable antioxidants can include those that when degraded include one of ascorbic acid, glutathione, or proanthocyanidin. With respect to claim 41, Atanasoska also discloses (page 17, lines 9-11) there can be a second corrosion inhibiting layer formed on each of the axial connecting portions. Atanasoska also discloses the corrosion promoting layer cover the corrosion inhibition layer, page 4, lines 22-24. Regarding claim 43, Atanasoska et al. disclose (page 14, lines 24-28, page 15, line 2) the absorbable metal substrate is an iron substrate, an iron-based alloy substrate, a magnesium substrate, a magnesium-based alloy substrate, a zinc substrate or a zinc-based alloy substrate. Regarding claim 45, Atanasoska disclose that all the stent body or that being the wave-shaped annular structure with the connectors has the degradable polymer (carrier) disposed thereon, see for example Figs. 4-9 and page 8 that the polymer can be polyesters or polyanhydrides. Regarding claim 46, Atanasoska disclose (page 2, lines 4,5, page 15, lines 10-12) there can be multiple layers of multiple degradable or erodible material to define the substrate or base layers and there can be polymers used, thus it can be considered to be the same as a corrosion promoting layer. With respect to claims 47,50 Atanasoska disclose the material of the base or substrate can be layers and can be different materials, thus one erodible material can be metal and the other a polymer since as mentioned already different materials for the layers is possible. Atanasoska disclose polylactic acid can be a material of choice and it is also noted that polylactic acid can be a coating carrier, thus the MW is the same or equal. Regarding claims 48,51 when the polymers used are the same for a degradable layer and a coating, it is inherent that they can have the same or equal polydispersity coefficient. It is well known and inherent that a material and its properties are inseparable thus the polydispersity coefficient will be equal. With respect to claim 52, Atanasoska et al. disclose (page 8, lines 17-18) the degradable polyester is selected from one of the group consisting of polylactic acid, polyglycolic acid. Regarding claim 55, Atanasoska also discloses (page 18, lines 21-26) that the degradable polymer layer can include an active drug such as an antithrombotic drug, an anti-inflammatory drug. With respect to claim 56, Atanasoska also disclose (page 19, lines 1,2) that a drug to inhibit vascular proliferation can be used such as paclitaxel. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42,44,49 are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoska et al. (WO 2008/034031). Atanasoska et al. is explained supra. Regarding claims 42,49 it is noted as above see US ‘807 showing a stent structure with wave- shaped annular structures comprise a plurality of wave peaks, a plurality of wave troughs , and a plurality of support rods, with two ends of each of the support rods are respectively connected to one of the wave peaks and one of the wave troughs which are adjacent to one another to form the wave-shaped annular structure. It is noted that Atanasoska disclose (page 8, lines 30,31) non-uniformity of the corrosion inhibition layer but did not explicitly state each first corrosion inhibition layer is a coating having a non- uniform thickness and the thickness of portions of the first corrosion inhibition layer located at the wave peak and the wave trough are less than or equal to the thickness of the first corrosion inhibition layer located at the support rod, respectively. It is common sense and obvious to one of ordinary skill in the art to provide greater amounts of material or less material such that concentrations can be altered to provide non- uniformity of the corrosion inhibition layer. Therefore, in order to alternatively modify the non-uniformity of the corrosion inhibition layer of Atanasoska and use different thicknesses as is known in the art to vary thickness which would inherently enable concentrations of antioxidants disposed therein to be non-uniform as desired and selected for the intended use. Atanasoska also additionally disclose (page 15, lines 10- 13) that the stent structure can have sections of different metals. However, Atanasoska et al. did not state specifically the wave-shaped annular structures are made of iron or an iron-based alloy, and the axial connecting portions are made of a magnesium alloy. Since the metals of choice are known and are materials of choice disclosed by Atanasoska et al. there is a finite number of options or arrangements to construct the sections or portions of the stent structure. It would have been obvious to one of ordinary skill in the art to select the iron material for the wave-shaped annular structures and the connecting portions to be magnesium since it only involves routine skill in the art and has predictable results by knowing the given properties of the materials of choice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799